Citation Nr: 1757299	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-21 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1. Entitlement to service connection for left ear hearing loss disability.

2. Entitlement to service connection for right ear hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 
INTRODUCTION

The Veteran had active military service with the Army from July 1998 to June 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Subsequently, jurisdiction was transferred to the RO in Milwaukee, Wisconsin.

In June 2017, the Veteran testified at a video hearing before the undersigned Veteran's Law Judge (VLJ) at the Milwaukee, Wisconsin RO.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1. There is probative evidence that the Veteran's tinnitus and hearing loss disability of the left ear has had a continuity of symptomology after service.

2. There is no probative evidence that the Veteran has a current disability of hearing loss in his right ear.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Service connection for hearing loss disability of the left ear is established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Service connection for hearing loss disability of the right ear is not established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (to include bilateral hearing loss and tinnitus), are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran testified that he had ringing in his ears since service and continues to have ringing in his ears.  Further, he testified that he has trouble hearing his son and has considered hearing aids but had not pursued them yet. He further testified that, since he left service, he has not been exposed to loud noises.  

Due to the nature of the Veteran's MOS of a combat engineer, noise trauma due to loud noises is presumed.  Thus, the second prong of service connection, whether there was an in-service event, is satisfied as to bilateral hearing loss and tinnitus. Id.

The first prong of service connection is the existence of a present disability. Shedden, supra.  Regarding tinnitus, after service, the Veteran first sought treatment in March 2012.  He reported constant ringing in his ears, especially his right ear.  At various times throughout his recent VA treatment records, the Veteran's tinnitus has been reported as lasting from between "one to two years prior," "starting in 2000", and also "for many years."  As, the Veteran has a current diagnosis of tinnitus, the first prong of service connection is satisfied. Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had a VA audiological examination in August 2012.  The VA examiner interviewed the Veteran and reviewed his service treatment records.  

At the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
20
25
25
30
30

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Notably, this report shows hearing loss in the left ear, but not in the right ear, pursuant to 38 C.F.R. § 3.385. Thus, as the Veteran has a current diagnosis of hearing loss in the left ear, the first prong of service connection is satisfied. Id. However, the Veteran does not have a current diagnosis of hearing loss in his right ear, and the first prong of service connection is not established.  Id.; See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the to the third prong of service connection, a nexus between the current disability and the in-service injury or event, the Board has considered the record, including service treatment records, lay statements, and examinations.  The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The VA examiner noted the pertinent history of the Veteran's service and his entrance audiological examination.  The examiner did not note the Veteran's in-service exposure to noise. The VA examiner indicated that he could not give an opinion without resorting to speculation because the service treatment records were absent for hearing complaints, he had normal hearing at entrance, there was no exit examination, and because the Veteran did not seek hearing loss treatment until much later.  

However, the examiner did not offer an opinion about the claimant's reported symptoms of tinnitus and left ear hearing loss since his service. Given this, the Board accords great probative weight to claimant's reports of tinnitus and hearing loss in his left ear since service and finds that these disorders are established under continuity of symptomology. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  He has consistently stated that his tinnitus and hearing loss have been present since service.  Tinnitus and hearing loss are disorders that are capable of lay-observation and the Veteran is competent to relate his post-service symptoms of the same. See Charles, supra.  

With regard to the right ear, there is no probative evidence of record supporting a finding that the Veteran has hearing loss at a level considered a disability for VA purposes in the right ear.  To the extent that the Veteran has stated that he has hearing loss in that ear, his statements are not probative with regard to determining whether he manifests the level of hearing loss needed to meet that requirement.  38 C.F.R. § 3.385.

Based on the foregoing, the Board finds that service connection is warranted for tinnitus and hearing loss disability of the left ear.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that the VA examiner's opinion did not address the issue of continuity of symptomology and that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss disability of the left ear is granted.

Service connection for hearing loss disability of the right ear is denied.




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


